Citation Nr: 0031923	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  96-44 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  


REMAND

In October 1998, the Board remanded the case, in part, so 
that VA records referenced in the RO decision could be 
considered by the Board.  Those records have been obtained 
and associated with the claims folder.  They should remain 
with the claims folder until the appeal is resolved.  

The case was also remanded in March 1998 and again in October 
1998 to provide the appellant a Supplemental Statement of the 
Case which contained the law and regulations governing claims 
under 38 U.S.C.A. § 1151 (West 1991).  This was not done.  It 
must be done.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

A Statement of the Case shall include a citation to pertinent 
laws and regulations and a discussion of how such laws and 
regulations affect the agency's decision.  38 U.S.C.A. 
§ 7105(d)(1)(B).  

The Statement of the Case must be complete enough to allow 
the appellant to present written and/or oral arguments before 
the Board of Veterans' Appeals.  It must contain a summary of 
the applicable laws and regulations, with appropriate 
citations, and a discussion of how such laws and regulations 
affect the determination.  38 C.F.R. § 19.29(b) (2000).  

The purpose of the Statement of the Case is to frame the 
issues on appeal and assist the claimant in preparing 
arguments to the Board.  Stuckey v. West, 13 Vet. App. 163, 
169 (1999).  

The Board's review of the record does not disclose a 
Statement of the Case or a Supplemental Statement of the Case 
which provides the appellant with an adequate summary of the 
applicable laws and regulations, with appropriate citations, 
and a discussion of how such laws and regulations affect the 
determination.  The law and regulation governing claims under 
§ 1151 have changed during the pendency of the claim.  

[W]here the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

The Board notifies the appellant of the following:  

Prior to October 1, 1997, 38 U.S.C.A. § 1151 (West 1991) 
provided as follows:  

Where any veteran shall have suffered an injury, 
or an aggravation of an injury, as the result of 
hospitalization medical or surgical treatment, or 
the pursuit of a course of vocational 
rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the 
Secretary, or as a result of having submitted to 
an examination under any such law and not the 
result of such veteran's own willful misconduct, 
and such injury or aggravation results in 
additional disability to or the death of such 
veteran, disability or death compensation under 
this chapter, and dependency and indemnity 
compensation under chapter 13 of this title shall 
be awarded in the same manner as if such 
disability, aggravation or death were service-
connected.  

38 C.F.R. § 3.358, the regulation implementing that statute, 
provided, in pertinent part:

(b) Additional disability.  In determining that 
additional disability exists, the following 
considerations will govern: *  * *  * (2) 
Compensation will not be payable under 38 U.S.C. 
1151 for the continuance or natural progress of 
disease or injuries for which the training, or 
hospitalization, etc., was authorized.  

(c) Cause.  In determining whether such 
additional disability resulted from a disease or 
injury or an aggravation of an existing disease 
or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, 
or examination, the following considerations will 
govern:  (1) It will be necessary to show that 
the additional disability is actually the result 
of such disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.

On December 12, 1994, the Supreme Court issued its decision 
in (Fred P.) Gardner, affirming the decisions of the Court of 
Veterans Appeals and the Court of Appeals.  Brown v. (Fred 
P.) Gardner,__U.S.__, 115 S. Ct. 552 (1994).  Thereafter, the 
Secretary of the VA sought an opinion from the Attorney 
General of the United States (Attorney General) as to the 
full extent to which benefits were authorized under the 
Supreme Court's decision.  On January 20, 1995, the Secretary 
received an opinion from the Department of Justice's Office 
of Legal Counsel.  The opinion advised that as to required 
"causal connection", the Supreme Court had addressed three 
potential exclusions from coverage under 38 U.S.C.A. § 1151.  
The opinion explained, in pertinent part, that:

Exclusion of the first two classes of cases would 
flow from the absence of the causal connection 
itself:  if the intended connection is limited to 
"proximate causation"...then "remote 
consequences" of treatment may be 
excluded,...and "incidents of a disease's or 
injury's natural progression" properly are 
excluded by VA regulations because VA action "is 
not the cause of the disability in these 
situations"...the third exclusion..., unlike the 
first two, does not turn on the absence of a 
causal link between VA treatment and the injury 
in question.  Rather, it seems to be premised on 
some theory of consent.  What the Court...appears 
to have in mind...is not a naturally 
termed..."risk" at all, but rather the certainty 
or near-certainty that an intended consequence of 
consensual conduct will materialize.

VA subsequently published changes in the applicable 
regulation to comply with the Court's interpretation of the 
law.  

Where it is determined that there is additional 
disability resulting from a disease or injury or 
an aggravation of an existing disease or injury 
suffered as a result of training, 
hospitalization, medical or surgical treatment, 
or examination, compensation will be payable for 
such additional disability.  38 C.F.R. § 3.358(a) 
(2000).  

Additional disability.  In determining that 
additional disability exists, the following 
considerations will govern:  (1) The veteran's 
physical condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared with the 
subsequent physical condition resulting from the 
disease or injury, each body part involved being 
considered separately.  (i) As applied to 
examinations, the physical condition prior to the 
disease or injury will be the condition at time 
of beginning the physical examination as a result 
of which the disease or injury was sustained.  
(ii) As applied to medical or surgical treatment, 
the physical condition prior to the disease or 
injury will be the condition which the specific 
medical or surgical treatment was designed to 
relieve.  (2) Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance or 
natural progress of disease or injuries for which 
the training, or hospitalization, etc., was 
authorized.  38 C.F.R. § 3.358(b) (2000).   

Cause.  In determining whether such additional 
disability resulted from a disease or an injury 
or an aggravation of an existing disease or 
injury suffered as a result of training, 
hospitalization, medical or surgical treatment, 
or examination, the following considerations will 
govern:  (1) It will be necessary to show that 
the additional disability is actually the result 
of such disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that 
aggravation occurred will not suffice to make the 
additional disability compensable in the absence 
of proof that it resulted from disease or injury 
or an aggravation of an existing disease or 
injury suffered as the result of training, 
hospitalization, medical or surgical treatment, 
or examination.  (3) Compensation is not payable 
for the necessary consequences of medical or 
surgical treatment or examination properly 
administered with the express or implied consent 
of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary 
consequences" are those which are certain to 
result from, or were intended to result from, the 
examination or medical or surgical treatment 
administered.  Consequences otherwise certain or 
intended to result from a treatment will not be 
considered uncertain or unintended solely because 
it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  (4) When the proximate cause of 
the injury suffered was the veteran's willful 
misconduct or failure to follow instructions, it 
will bar him (or her) from receipt of 
compensation hereunder except in the  case of 
incompetent veterans.  (5) Compensation for 
disability resulting from the pursuit of 
vocational rehabilitation is not payable unless 
there is established a direct (proximate) causal 
connection between the injury or aggravation of 
an existing injury and some essential activity or 
function which is within the scope of the 
vocational rehabilitation course, not  
necessarily limited to activities or functions 
specifically designated by the Department of 
Veterans Affairs in the individual case, since 
ordinarily it is not to be expected that each and 
every different function and act of a veteran 
pursuant to his or her course of training will be 
particularly specified in the outline of the 
course or training  program.  For example, a 
disability resulting from the use of an item of 
mechanical or other equipment is within the 
purview of the statute if training in its use is 
implicit within the prescribed program or course 
outlined or if its use is implicit in the 
performance of some task or operation the trainee 
must learn to perform, although such use may not 
be especially mentioned in the training program.  
In determining whether the element of direct or 
proximate causation is present, it remains 
necessary for a distinction to be made between an 
injury arising out of an act performed in 
pursuance of the course of training, that is, a 
required "learning activity", and one arising 
out of an activity which is incident to, related 
to, or coexistent with the pursuit of the program 
of training.  For a case to fall within the 
statute there must  have been sustained an injury 
which, but for the performance of a "learning 
activity" in the prescribed course of training, 
would not  have been sustained.  A meticulous 
examination into all the circumstances  is 
required, including a consideration of the time 
and place of the  incident producing the injury.  
(6) Nursing home care furnished under section 
1720 of title 38, United States Code is not 
hospitalization within the meaning of this 
section.  Such a nursing home is an independent 
contractor and, accordingly, its agents and 
employees are not to be deemed agents and 
employees of the Department of Veterans Affairs.  
If additional disability results from medical or 
surgical treatment or examination through 
negligence or other wrongful acts or omissions on 
the part of such a nursing home, its employees, 
or its agents, entitlement does not exist under 
this section unless there was an act or omission 
on the part of the Department of Veterans Affairs 
independently giving rise to such entitlement and 
such acts on the part of both proximately caused 
the additional disability.  38 C.F.R. § 3.358(c) 
(2000).    

Effective October 1, 1997, Section 1151 is amended pursuant-
to section 422(a) of Pubic Law 104-204; 110 Stat 2926 to read 
as follows:  

(a) Compensation under this chapter and 
dependency and indemnity compensation under 
chapter 13 of this title shall be  awarded for a 
qualifying additional disability or a qualifying 
death of a veteran in the same manner as if such 
additional disability or death were service 
connected.  For purposes of this section a 
disability or death is a qualifying additional 
disability or qualifying death if the disability 
or death was not the result of the veteran's 
willful misconduct and the disability or death 
was caused by hospital care medical or surgical 
treatment, or examination furnished the veteran 
under any law administered by the Secretary 
either by a Department employee or in a 
Department facility as defined in section 1701 
(3)(A) of this title and the proximate cause of 
the disability or death was - 
(A) carelessness, negligence lack of proper 
skill, error in judgment or similar instance of 
fault on the part of the Department in furnishing 
the hospital care, medical or surgical treatment, 
or examination; or  
(B) an event not reasonably foreseeable; 

The RO should provide the appellant a Supplemental Statement 
of the Case which discusses how the applicable law and 
regulations affect the RO's decision.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The Board notes that the RO has had the VA medical records 
reviewed by a physician who provided a professional opinion 
as to the propriety of the veteran's treatment.  VA records 
have also been obtained.  If the appellant wishes VA to 
assist any further in the development of the claim, she 
should notify the RO of the records or other development she 
wants.  

Where the issue is factual in nature, competent lay testimony 
may be sufficient.  See Cartright v. Derwinski, 2 Vet. App. 
24 (1991).  However, where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute competent evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  See also Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992); Grottveit v. Brown, 5 Vet. App. 
91 (1993).  

In this case, the appellant has asserted that negligent 
treatment by VA contributed to the veteran's death.  The 
nature of medical treatment is a medical question which 
requires evidence from a trained medical professional.  The 
appellant does not have the experience or training to provide 
competent evidence on this point.  She is advised that she 
must submit competent evidence from a physician or other 
medical professional which supports her position.  She should 
also identify any supporting records which VA could obtain.  
As noted above, the RO has already posed the question to a 
physician and he expressed an opinion against the claim.  

While the Board regrets the further delay, this case must be 
REMANDED to the RO for the following:

1.  The VA medical records should remain 
with the claims folder until the appeal is 
resolved.  

2.  The RO should provide the appellant a 
Supplemental Statement of the Case which 
discusses how the applicable law and 
regulations affect the RO's decision.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

